DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15) in the reply filed on 05/13/2022 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/13/22.  Applicant argues that the restriction between claims 1-6 and 7-15 is moot in light of amending the preamble to recite an orthopedic system in claims 1-6  and that some dependent claims have similar features(Remarks Pg. 6-7).  However, a restriction is made based on the independent claims and in this instant claim 1 differs from claim 7 in that claim 7 discloses that the base is flexible so it can be bent into an arcuate shape by joining both ends, wherein the first and second attachments connect to the connection features.  These features of claim 7 are not mentioned in claim 1 and therefore, provide a narrower limitation to the claim than claim 1. Based on this the restriction between the claims remains valid.
The claims to be examined are claims 7-15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recites the limitation “the bone” or “the bone of a patient” in lines 4 and 9.  This limitation cannot be satisfied without the inclusion of the human organism, or the sternum, therefore, applicant is claiming the sternum as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the first attachment defines a second plurality of apertures” in lines 11-12.  It is unclear if this limitation is meant to divide the apertures 44 shown in Fig. 3 are two distinct rows in the attachment 16 or if it is merely a typographical error and the applicant meant to refer to the second attachment.  In the interest in compact prosecution the latter explanation will be used.
Claims 8-15 are rejected as indefinite for depending upon an indefinite claim.
Claim 13 recites the limitation "the bone" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 also recites “a bone size, a bone orientation and a bone shape” in line 5.  This is indefinite since it is unclear if it is meant to be in reference to the same bone in line 4 or a new bone.
Claims 14-15 are rejected as indefinite for depending upon an indefinite claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb (US Patent 3633214).
Newcomb discloses a device capable of being used as an orthopedic system. Specifically in regards to claim 7, Newcomb discloses a base (32) having a plurality of connection features (54 and 40) spaced from one another along a longitudinal extent, wherein the base (32) is configured to be flexible to be bent in an arcuate shape to couple a first end portion (34)  with a longitudinally opposing second end portion (36) (As can be seen in Fig. 6, band 32 can be moved to create a circle to encircle a head and has two sections 34,36 which overlap.) (Fig. 5-6; and Col. 2 lines 50-58).  Newcombe also discloses a first attachment (22) configured to selectively couple to a first one of the plurality of connection features (54) at a first end portion thereof and configured to selectively couple to a second one of the plurality of connection features (54) at a second end portion thereof, and  a second attachment (24) configured to selectively couple to a third one of the plurality of connection features (54) at a first end portion thereof and configured to selectively couple to a fourth one of the plurality of connection features (54) at a second end portion thereof (Fig. 1 and 5-6; and Col. 2 lines 44-49 and Col. 2 line 58 to Col. 3 line 19).  However, Newcomb is silent as to the attachments having apertures.  Newborn in regards to claim 7 discloses first and second attachments (42 connected to 48) connected to the base (32) wherein the first and second attachments (42 connected to 48) define a first and second plurality of apertures (44,44’,44”) (Fig. 5-6; and Col. 2 lines 50-67).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the stitching of straps (22,24) of Newcomb to be openings connected to raised portion as shown in Fig. 5-6 of Newcomb in order to allow for the length of the straps to be adjusted to fit  better.
In regards to claim 8, Newcomb discloses wherein the first and second attachments (22,24) are arch shaped when coupled to the base (32), and wherein the first and second attachments (22,24) are configured to be selectively movable relative to one another along the base to align one of the first plurality of apertures of the first attachment (22) with one of the second plurality of apertures of the second attachment (24) (As can be seen in Fig. 1 and 5, the straps are connected to the base by means of slots 64 thereby allowing the straps 22,24 to move relative to each other and the base.  Therefore, if the straps are modified to have apertures 44,44’,44” those apertures would also be movable relative to one another.) (Fig. 1 and 5; and Col. 2 lines 44- Col. 3 line 19.
In regards to claim 9, Newcomb discloses wherein when the first end portion (34) of the base (32) is coupled to the second end portion (36) of the base (32), a first longitudinal end of the base overlaps a second longitudinal end of the base (Fig. 5-6).
In regards to claim 10, Newcomb discloses wherein the base (32) has one second connection feature (38) configured to couple with at least one of the plurality of the connection features (40) to couple the first end portion (34) to the second end portion (36) (Fig. 5-6).  
In regards to claim 11, Newcomb discloses wherein the plurality of the connection features (40) are located on at least a first side of the base (32) and the one or more second connection features (38) are located on a second side opposing the first side of the base (32) (Fig. 5-6).  

Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775